Citation Nr: 1806701	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  07-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with secondary depression from May 4, 1982, to January 26, 1998.

2.  Entitlement to an effective date earlier than April 2, 2002, for the grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for a borderline personality disorder. 

4.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease and disc disease of the lumbar spine prior to March 20, 2006. 

5.  Entitlement to restoration of a 10 percent evaluation for right lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine, effective January 6, 2004.

6.  Entitlement to restoration of a 10 percent evaluation for left lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine, effective January 6, 2004.
7.  Entitlement to an evaluation in excess of 10 percent for right lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine.

8.  Entitlement to an evaluation in excess of 10 percent for left lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972, to include combat duty in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 1982, May 2003, January 2006, and December 2006 by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

Most recently, in September 2015, the Board denied an evaluation in excess of 20 percent for orthopedic manifestations of degenerative joint disease and disc disease prior to March 20, 2006, and a 10 percent disability rating for right and lower extremity neurological manifestations of degenerative joint disease and disc disease.  The Board remanded the other issues for evidentiary development. 
The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court vacated and remanded the Board's September 2015 denial.

The issues of entitlement to service connection for a borderline personality disorder; entitlement to an evaluation in excess of 10 percent for right and left lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine; entitlement to an evaluation in excess of 20 percent for degenerative joint disease and disc disease of the lumbar spine prior to March 20, 2006; and, entitlement to an effective date earlier than April 2, 2002, for the grant of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 6, 1996, the Veteran's PTSD with secondary depression has rendered him unable to obtain and retain employment.

2.  Since November 6, 1996, the Veteran's PTSD has been productive of total social and occupational impairment.

3.  At the time of the severance, the 10 percent evaluation for right lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine had been in effect for more than twenty years and was not the result of fraud.

4.  At the time of the severance, the 10 percent evaluation for left lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine had been in effect for more than twenty years and was not the result of fraud.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD with secondary depression from May 4, 1982, to January 26, 1998, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for restoration of a 10 percent evaluation for right lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine have been met.  38 C.F.R. § 3.951(b) (2017).

3.  The criteria for restoration of a 10 percent evaluation for left lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine have been met.  38 C.F.R. § 3.951(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the Veteran's claims, a discussion of VA's duties to notify and assist is not warranted at this time. 

I.  Increased Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Between May 4, 1982, and January 26, 1998, the Veteran is in receipt of a 70 percent evaluation for his service-connected PTSD with secondary depression pursuant to Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Effective April 11, 1980, a 70 percent rating is warranted where the ability to establish and maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The highest possible rating of 100 percent requires the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral process associated with almost all daily activities such as phantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  Id.

Effective February 3, 1988, a 70 percent rating is warranted where the ability to establish and maintain effective or favorable relationships with people is [severely] impaired.  The psychoneurotic symptoms are of such severity and persistence that there is [severe] impairment in the ability to obtain or retain employment.  Id. 

The highest possible rating of 100 percent requires the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral process associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  Id. 

Effective November 6, 1996, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  
The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Veteran's Social Security Administration records show that he had no taxed Social Security earnings from 1985 through 2005.  In 1982, the Veteran had $434 in taxed earnings and $1,344 in 1984.  There were no taxed earnings in 1983.

In April 2003, the Veteran underwent a VA PTSD examination.  The VA examiner did not review the claims file.  The Veteran reported that he had last worked six years ago.  He last worked in a lumber mill.  The Veteran indicated that he worked a lot of odd jobs.  He stated that he was unable to work because he was unable to be around people.  The VA examiner found that the Veteran was permanently and totally disabled as a result of his PTSD and his inability to tolerate and be around people.  He had been separated from his wife for 9 or 10 years.  He had no socially significant relationships.  The VA examiner assigned a GAF score of 50.

In January 2016, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The Veteran reported that he divorced his wife in 2005 or 2006.  She passed away in 2008 and he had one friend left.  He spent his time watching television at home.  His last job was in 1998.  He had worked as a prison guard on and off for 16 to 17 years.  His PTSD symptoms included:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired judgement, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, spatial disorientation, intermittent inability to perform activities of daily living, and disorientation to time or place.  The VA examiner indicated that the Veteran's last job was in 1998.  For many years before and after 1998, he was unable to secure or keep a job.  The Veteran was depressed, anxious, isolative, had impaired judgment, and became disoriented.  He needed help with activities of daily life and his coworkers avoided him.  The Veteran was unable to be occupationally successful prior to 2002 and thereafter.  The VA examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking and/or mood.

In May 2016, VA obtained a review examination.  The VA examiner confirmed that the Veteran's PTSD symptoms included:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  The Veteran started work in 1973 as a prison guard and worked for many years intermittently.  He left his job in 1981 due to his PTSD and did return until 2002 or 1998.  He had difficulty remembering specific dates.  The VA examiner concluded that the Veteran's PTSD was productive of total occupational and social impairment.

In March 2017, C.S., a private vocational consultant, provided an assessment regarding the effect the Veteran's PTSD had on employment from May 4, 1982, to December 31, 1985.  C.S. reviewed the entire claims file and conducted a telephonic interview with the Veteran.  She summarized VA treatment notes from May 1982 to May 1984 that documented that the Veteran was unemployed, experienced suicidal ideation, paranoia, had no close relationships, amnesic episodes, inappropriate intense anger, chronic loss of control, and major depression.  The Veteran reported that he lived with his two sons who provided care for him.  From 1982 to 1985, the Veteran stated that his PTSD symptoms included intense and uncontrollable anger, severe self-isolation with difficulty with anyone outside his family, inability to concentrate, severe daily panic attacks, difficulty sleeping, and suicidal ideation.  The Veteran's wife worked and paid all of the bills.  She managed all of the household tasks and errands.  The Veteran was incapable of leaving his home.  He held several jobs and was fired within a few weeks.  In 1983, the Veteran was hospitalized for PTSD.  C.S. concluded that the Veteran was demonstrably unable to obtain or retain employment from May 4, 1982, to December 31, 1985.

Based upon the forgoing the Board finds that the Veteran's PTSD with secondary depression warrants a 100 percent rating from May 4, 1982, to January 26, 1998.  Prior to 1996, the evidence shows that the Veteran was unable to obtain or retain employment.  The Veteran's Social Security Administration records show that he had no taxed Social Security earnings from 1985 through 1996.  In 1982, the Veteran had $434 in taxed earnings and $1,344 in 1984.  There were no taxed earnings in 1983.  The VA examiners acknowledged that the Veteran was unable to maintain substantially gainful employment prior to 1996 for various periods of time.  However, they were unable to specifically identify the periods that the Veteran's PTSD rendered him unable to obtain or retain employment.  A review of the Veteran's Social Security Administration earnings statements indicate that he was unable to retain employment as his earnings never exceeded $1,344 and only had 2 years of earnings during the relevant period.  Since November 6, 1996, the Veteran's PTSD has been manifested by total occupational and social impairment.  The April 2003 VA examiner found that the Veteran had no significant social relationships and was unable to work because he was unable to be around people due to his PTSD.  At the time of this examination, the Veteran had been separated from his wife for 9 to 10 years and his Social Security earnings statement reflects that he was unemployed.  

A 100 percent evaluation for the Veteran's PTSD with secondary depression is granted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

II. Restoration Claim

The Veteran seeks restoration of 10 percent evaluations for right and left lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine, effective January 6, 2004.  

A disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  38 C.F.R. 
§ 3.951(b).

In its September 2015 decision, the Board granted separate 10 percent ratings for right and left leg neurological manifestations of degenerative joint and disc disease, from May 4, 1982 to January 6, 2004.  The Board found that the Veteran was not entitled to separate ratings after January 6, 2004, because he had been awarded service connection for peripheral neuropathy of the lower extremities, effective January 6, 2004.  

In May 2017, the Court found that the Veteran's award of separate 10 percent ratings for right and left leg neurological manifestations of degenerative joint and disc disease, from May 4, 1982 to January 6, 2004, amounted to the severance of protected ratings as they were in effect for more than 20 years.  The Court reversed the Board's decision that severed the protected rating for radiculopathy and remanded to have the ratings reinstated. 

Based upon the forgoing, the Board reinstates the Veteran's separate 10 percent ratings for right and left leg neurological manifestations of degenerative joint and disc disease, effective January 6, 2004.  38 C.F.R. § 3.951(b).


ORDER

A 100 percent evaluation is granted for PTSD with secondary depression from May 4, 1982, to January 26, 1998.

Restoration of a 10 percent evaluation for right lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine, effective January 6, 2004, is granted.
Restoration of a 10 percent evaluation for left lower extremity neurological manifestations of degenerative joint disease and disc disease of the lumbar spine, effective January 6, 2004, is granted.


REMAND

In September 2015, the Board remanded the claim of entitlement to service connection for a borderline personality disorder to determine whether the Veteran's claimed personality disorder was aggravated though superimposed injury during active service, and if so, whether symptoms attributable to his borderline personality disorder can be differentiated from the symptoms attributable to the service-connected PTSD.  Post-service treatment records from May 1982 and May 1984 indicate Axis II diagnoses of borderline personality disorder.  In January 2016, the Veteran underwent a VA examination.  The VA examiner asked the Veteran about his borderline personality disorder, but the Veteran did not know anything about borderline personality.  He did not identify any clear symptoms of borderline personality disorder.  The VA examiner concluded that the Veteran did not have borderline personality disorder and did not have borderline personality disorder before he entered service.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  The Board finds that the January 2016 VA examination is inadequate because it fails to provide a rationale for why the May 1982 and May 1984 diagnoses of borderline personality disorder (diagnosed during the appeal period) were erroneous.  Therefore, a VA addendum medical opinion is necessary to address the Veteran's post-service treatment records that indicate borderline personality disorder.  

Since the issue of entitlement to an evaluation in excess of 20 percent for degenerative joint disease and disc disease of the lumbar spine, prior to March 20, 2006, was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the increased rating claim for degenerative joint disease and disc disease of the lumbar spine can be addressed on the merits.  Id.

As the development that has been ordered will provide greater insight into the Veteran's disability picture, as it relates to his service connected lumbar spine disability, for the appeal period, the Board will defer adjudication of the issues of entitlement to evaluations in excess of 10 percent for the right and left lower extremities neurological manifestations of degenerative joint disease and disc disease of the lumbar spine and entitlement to an effective date earlier than April 2, 2002, for the grant of a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the January 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's borderline personality disorder.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide a medical opinion addressing whether the Veteran's personality disorder was subject to a superimposed disease or injury during service that resulted in an additionally disability.  If so, the additional disability must be identified.  Lastly, the VA examiner must address the May 1982 and May 1984 post-service treatment records (diagnosed during the appeal period) that indicate Axis II diagnoses of borderline personality disorder.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected degenerative joint disease and disc disease of the lumbar spine, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine from to May 4, 1982, to March 20, 2006.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected degenerative joint disease and disc disease of the lumbar spine May 4, 1982, to March 20, 2006.

The examiner should describe any symptomatology associated with flare-ups and describe the frequency, duration, and severity of the disability during flare-ups.  Further, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine May 4, 1982, to March 20, 2006.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In particular, with respect to flare-ups and repetitive use, the examiner should identify any functional loss, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive use.  If the examination is not taking place during a flare-up and/or repetitive use, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups and repetitive use, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

Lastly, the VA examiner must address the neurological manifestations and associated functional of the Veteran's service-connected degenerative joint disease and disc disease of the lumbar spine for the entire appeal period.

3.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


